Title: From Thomas Jefferson to John Witherspoon, 3 June 1792
From: Jefferson, Thomas
To: Witherspoon, John



Dear Sir
Philadelphia June 3. 1792.

In consequence of the last letter you were so kind as to write me, I wrote to Mr. Baker for further explanations on the subject of the tutor  wanted by Mr. Robinson. I have now the honor to inclose you their letters in further explanation of their views: and of repeating to you assurances of the great and sincere esteem with which I am Dear Sir Your most obedt. and most humble servt

Th: Jefferson

